Citation Nr: 0900079	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  07-24 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 to February 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2006 rating decision of the Boise, Idaho Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied service connection for bilateral hearing loss 
and tinnitus.  In October 2008, a videoconference hearing was 
held before the undersigned.  A transcript of the hearing is 
associated with the veteran's claims file.  At the hearing, 
the undersigned granted the veteran's request to hold the 
case in abeyance 60 days for the submission of additional 
evidence.  38 C.F.R. § 20.709.  That period of time has 
lapsed and no additional evidence was received.  Hence, the 
claim will be considered based on the current record.  


FINDINGS OF FACT

1. A hearing loss disability of either ear was not manifested 
in service; sensorineural hearing loss (SNHL) was not 
manifested in the first postservice year; and the 
preponderance of the evidence is against a finding that the 
veteran's current bilateral hearing loss disability is 
related to an event, injury, or disease in service.

2. Tinnitus was not noted in service, and the preponderance 
of the evidence is against a finding that any current 
tinnitus is related to the veteran's service or to any event 
therein.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss disability 
is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.385 (2008).

2. Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claims prior their initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  August 2006 and March 2007 letters explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
August 2006 letter also informed the veteran of disability 
rating and effective date criteria.  He has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process. 

The veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for a VA 
examination in November 2006.  The veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim.

B.	Factual Background

The veteran alleges that he has had bilateral hearing loss 
and tinnitus since 1985, and that it resulted from his 
exposure to noise trauma in service.

The veteran's STRs are silent for complaints, findings, 
treatment or diagnosis relating to hearing loss or tinnitus.  
Audiometry at the time of his July 1965 service entrance 
examination revealed puretone air conduction thresholds, in 
decibels, were: 

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
n/a
Left 
Ear
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
n/a
[The figures in parentheses represent conversions of 
audiometry reported in ASA values to ISO (ANSI) units, and 
are provided for data comparison purposes.]

On February 1969 service separation examination, the 
veteran's ears were normal on clinical evaluation.  In his 
February 1969 report of medical history, the veteran 
indicated that he did not have nor had he ever had any 
hearing loss.

The veteran's service personnel records show that he served 
as a personnel administrative specialist, and was stationed 
in the Republic of Vietnam from June 1967 to February 1969.

Private treatment records from Sacred Heart Medical Center 
are silent for any complaints, findings, treatment, or 
diagnoses relating to bilateral hearing loss or tinnitus.

February 2002 to August 2006 private treatment records from 
Inland Cardiology Associates show that from January 2005 to 
November 2005, the veteran complained of ringing in his ears.  
They are silent for any complaints, findings, treatment, or 
diagnoses relating to bilateral hearing loss.  

On November 2006 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
50
55
65
LEFT
5
10
45
55
65

Speech audiometry revealed speech recognition ability of 92 
percent in each ears.  The veteran complained of significant 
problems with his hearing and constant ringing in his ears.  
His history of noise exposure in service included rifle 
training during basic training and being around gunfire and 
helicopter noises while serving in Vietnam.  His history of 
postservice noise exposure included working in an underground 
mine for 19 years, working as a postal worker for 13 years, 
and recreational hunting.  He reported he wore hearing 
protection for target practice.  Moderately severe bilateral 
high frequency SNHL was diagnosed.  The examiner reviewed the 
claims file and noted that the veteran had normal hearing in 
both ears when he entered service, that no puretone hearing 
tests were performed upon his discharge from service, and 
that STRs were silent for any complaints of hearing loss or 
tinnitus.  She also noted that the veteran's first documented 
complaints of "ringing in the ears" was in 2005, some 36 
years after he had separated from service, and that he had 
limited amount of noise exposure in service as a personnel 
administrative specialist.  In her opinion, the veteran's 
current hearing loss and tinnitus were "more likely than not 
a result of his occupational noise exposure from working in 
an underground mine for 19 years and postal worker [for] 13 
years along with his recreational noise as a hunter."  

At the October 2008 videoconference hearing, the veteran 
testified that he was required to wear both ear plugs and ear 
muffs when he was employed as a miner.


C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Bilateral Hearing Loss

Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is not in dispute that the veteran now has a bilateral 
hearing loss disability by VA standards, as such is shown by 
official audiometry.  While there is no record of a specific 
incidence of noise trauma in service, it may reasonably be 
conceded that he likely had some degree of exposure to noise 
trauma in service, as his training and duties in service are 
likely to have included weapons training (and helicopter 
flights in Vietnam, e.g.).  What he must still show to 
establish service connection for his bilateral hearing loss 
is that it is related to the noise trauma in service.  The 
record does not include any competent evidence that suggests 
that there indeed is a nexus between the veteran's current 
hearing loss disability and his service/noise trauma therein.

Significantly, the veteran's STRs, including his service 
separation examination report and report of medical history, 
do not mention hearing loss.  Consequently, service 
connection for bilateral hearing loss on the basis that such 
disability became manifest in service and persisted, is not 
warranted.  As there is no competent evidence that 
sensorineural hearing loss was manifested in the first 
postservice year, there is no basis for considering (and 
applying) the 38 U.S.C.A. § 1112 chronic disease presumptions 
(for sensorineural hearing loss as an organic disease of the 
nervous system).  

Furthermore, the record includes no competent (medical) 
evidence that relates the veteran's current bilateral hearing 
loss to his active service.  The only competent evidence in 
the record that specifically addresses this matter, the 
opinion offered on VA audiological evaluation, is to the 
effect that the veteran's bilateral hearing loss is unrelated 
to his service (and specifically noise exposure therein), but 
is due to his postservice noise exposure.  The examiner based 
her opinion on the fact that the veteran did not complain of 
hearing loss in service, had a limited amount of noise 
exposure as a personnel administrative specialist in service, 
and had a significant postservice noise exposure history.  As 
this opinion is by an audiologist (who is qualified to 
provide it), is based on a review of the record, and includes 
an explanations of the rationale for the opinion, it has 
substantial probative value.  Because there is no competent 
evidence to the contrary, the Board finds the opinion 
persuasive.  The veteran's own statements relating his 
current bilateral hearing loss to noise exposure in service 
are not competent evidence, as he is a layperson, and lacks 
the training to opine regarding medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).   

The preponderance of the evidence is against a finding of a 
nexus between the veteran's current bilateral hearing loss 
and his service/noise trauma therein.  Consequently, the 
preponderance of the evidence is against this claim.  In such 
a situation, the benefit of the doubt doctrine does not 
apply; the claim must be denied.

Tinnitus

It is not in dispute that the veteran has tinnitus as such 
disability was noted in postservice treatment records and on 
VA audiological evaluation.  As was noted above, it is also 
not in dispute that he likely was exposed to some noise 
trauma in service.  What he must still show to establish 
service connection for tinnitus is that it is related to his 
service/noise exposure therein.  There is no competent 
evidence in the record that supports the veteran's allegation 
that there is such a nexus.

Significantly, the veteran's STRs, including his service 
separation examination report and report of medical history, 
contain no mention of tinnitus.  Consequently, service 
connection for tinnitus on the basis that such disability 
became manifest in service and persisted is not warranted.

The earliest documentation of tinnitus of record is in a 
January 2005 private treatment record.  The record is silent 
for any competent (medical) evidence that relates the 
veteran's current tinnitus to his active duty service.  The 
only medical opinion in the record that specifically address 
this matter, the report of the November 2006 VA audiological 
evaluation, is to the effect that the veteran's tinnitus is 
not related to service (and specifically noise exposure 
therein), but is due to his postservice noise exposure.  
Significantly, the examiner noted that the initial 
documentation of "ringing in the ears" occurred in 2005, 
some 36 years after the veteran's separation from service.  
When there is a lengthy period of time between service and 
the earliest postservice clinical documentation of the 
disability for which service connection is sought, that is of 
itself a factor for consideration against a finding that any 
current hearing loss is related to service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in a claim 
alleging that a disability was aggravated by service).  As 
this opinion was by an audiologist (who would be qualified to 
provide it), was based on a review of the record, and 
included an explanation of the rationale for the opinion it 
has substantial probative value.  And because there is no 
competent evidence to the contrary, the opinion is 
persuasive.  The veteran's own statements relating his 
tinnitus to noise exposure in service are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).   

The preponderance of the evidence is against a finding of a 
nexus between the veteran's tinnitus and his service/noise 
trauma therein.  Consequently, the preponderance of the 
evidence is against this claim.  In such a situation, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


